Citation Nr: 0432711	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  00-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1993 to 
January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned an initial noncompensable 
evaluation for left shoulder disability after granting 
service connection for this disability.  When the case was 
most recently before the Board in July 2003, it was remanded 
for further RO action.  In the remand, the Board also 
referred the issues of entitlement to a compensable 
evaluation for scoliosis, entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324, and entitlement to 
service connection for gastrointestinal and bilateral knee 
disabilities to the RO for appropriate action.  The record 
before the Board does not reflect that the RO has addressed 
any of these new issues.  Therefore, they are again referred 
to the RO for appropriate action.

The veteran testified at an October 2000 hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran's service-connected left shoulder disability 
is productive of no significant functional impairment.

CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for left shoulder disability are not met. 38 C.F.R. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201-5203 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implemental regulations provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Subsequent to the Board's May 2001 remand, the RO sent a 
letter to the veteran in March 2003 providing the notice 
required under the VCAA and the implementing regulations.  
Although the RO did not specifically inform the veteran that 
she should submit any pertinent evidence in her possession, 
it informed her of the evidence that would be pertinent and 
that she should submit such evidence or provide the RO with 
the information and authorization necessary for the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that she 
should submit any pertinent evidence in her possession.  In 
April 2003, the veteran submitted a VA Form 21-4142, which 
was intended to authorize VA to obtain private medical 
records on her behalf.  In a May 2003 letter, the RO advised 
the veteran that the completed VA Form 21-4142 was not in 
compliance with HIPAA, and forwarded a new VA Form 21-4142 
for completion and return.  A second letter requesting her to 
properly complete a VA Form 21-4142 was sent later in May 
2003.  

In an August 2003 letter the RO again advised the veteran of 
the status of the claim, and of evidence received in support 
of the claim, and what evidence she could provide to assist 
with her claim.  Thus, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the claim was filed prior to the VCAA, and the 
RO readjudicated the veteran's claim on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  Therefore, in 
the Board's opinion, the RO properly processed the claim 
after complying with the notice requirements of the VCAA and 
the implementing regulations.

The record also reflects that the veteran's service medical 
records have been obtained and she has been afforded 
appropriate VA examinations.  She has submitted evidence in 
support of her claim, but has not provided the authorization 
necessary for VA to obtain private medical records on her 
behalf.  The Court has held that, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Thus, the Board must conclude VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to the claim and that any deficiencies in the 
record are a result of the veteran's failure to cooperate.  

II.  Factual Background

Service medical records indicate that the veteran is right 
handed.  A service medical record printed in November 1996 
indicates that the veteran was seen because of intermittent 
pain in the joints of her upper and lower extremities of six 
weeks' duration.  The physical examination was negative, and 
the assessment was nonspecific joint pain and intermittent 
subjective muscle weakness.  On a November 1998 examination 
for separation, tenderness was noted at the anterior joint 
line of the left shoulder, and transient bursitis of the left 
shoulder was diagnosed..

On a June 1999 VA examination, the veteran reported a history 
of injury in service while lifting a patient in her job as an 
emergency medical technician.  She complained of left 
shoulder pain with numbness and tingling of the left upper 
extremity radiating to the hand, and involving the middle and 
ring fingers.  Physical examination showed no swelling, 
increased heat, or erythema of the left shoulder joint.  
Musculature was symmetrical with the right shoulder, and full 
painless range of motion was noted in the shoulder joint.  
There were mild diffuse tenderness and impingement sign.  
Rotator cuff strength was 4/5 compared with the right 
shoulder, and grip strength was 5/5 bilaterally.  No 
instability was noted in the left shoulder, sensation was 
intact to light touch in all dermatomes of the left upper 
extremity, and symmetrical with the right upper extremity.  
The diagnoses were impingement of the left shoulder and 
rotator cuff weakness of the left shoulder.  Because the 
veteran was pregnant at the time of this examination, 
additional diagnostic tests were not performed.

In the August 1999 rating decision on appeal, service 
connection for a left shoulder disorder was granted and a 
noncompensable evaluation was assigned. 

The appellant returned for further diagnostic testing by VA 
in April 2000.  Because of the possibility of a rotator cuff 
tear, magnetic resonance imaging (MRI) of the veteran's left 
shoulder was performed.  It disclosed normal findings. A 
diagnosis of bursitis of the left shoulder was noted. 

In October 2000 testimony before a hearing officer at the RO, 
the veteran testified to the effect that her left shoulder 
hurts when the weather becomes cold.  She testified to 
difficulty in her job duties, in picking up supplies 
delivered at the job site, and in picking up her baby.  She 
reported seeing a private orthopedist who told her that the 
shoulder disability had nothing to do with the bones, and 
reported that she was scheduled to see a private 
rheumatologist.  She also testified to pain in the shoulder, 
radiating to the fingertips, which worsened during the 
daytime.

The veteran was afforded another VA examination in April 
2003.  She reported painful motion of the left shoulder and 
denied flare-ups of pain.  The pain was described as worse in 
bad weather.  The veteran reported that on bad weather days, 
she called in and did not go to work.  No assistive devices 
were used.

Physical examination revealed she had no difficulty removing 
her jacket.  There was no tenderness of the left shoulder.  
Abduction of the left shoulder was 180 degrees, external 
rotation was 90 degrees, and on internal rotation, her left 
hand reached the upper lumbar spine.  There was no pain on 
shoulder motion.  The pertinent diagnoses was normal left 
shoulder.

In April 2002, the appellant submitted an April 2003 letter 
that she identified as a letter from her employer.  Although 
the letter is on the letter head of a physician, it is signed 
by the office manager, a non-physician.  It indicates that 
the veteran's problems included stiffness accompanied by 
severe pain in her left arm and other areas and that due to 
her medical conditions she had taken 9 sick days and left 
work early on 8 occasions during the period from 2000 to the 
present.  

An April 2003 statement from a private physician indicates 
that the veteran had been treated for abdominal and joint 
pain, and that a rheumatologist had placed her on pain 
medications.  The physician did not specifically identify any 
treatment for the left shoulder disability.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

A 10 percent rating is warranted for nonunion of the clavicle 
or scapula without loose movement or for malunion of the 
clavicle or scapula.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  In other cases, 
impairment of the clavicle or scapula will be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

A 20 percent evaluation is warranted for the minor arm if 
there is malunion of the humerus with moderate deformity; 
malunion of the humerus with marked deformity; recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; or 
recurrent dislocations of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent rating, limitation to midway (45 
degrees) between the side and shoulder warrants a 20 percent 
rating, and limitation at the  shoulder level (90 degrees) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

Service medical records show that the veteran sought 
treatment because of intermittent pain in the joints of her 
upper and lower extremities, but the examination at that time 
was negative.  Some tenderness of the left shoulder was noted 
on the examination for separation from service, but no other 
abnormality or functional impairment was found at that time.  
The presence of a rotator cuff tear was suspected on the 
initial VA examination in June 1999, but no evidence of such 
a tear was found on the MRI in April 2000.  The June 1999 
examination also disclosed full, painless motion of the left 
shoulder.  The examination was only positive for mild diffuse 
tenderness with impingement sign and slight weakness of the 
rotator cuff when compared to the right side.  

The statement signed by the office manager in April 2003 
essentially indicates that the veteran's problems include 
severe pain in the left arm and that she had missed work 
because of this problem and other problems.  The basis of the 
office manager's opinion that the veteran has severe pain in 
the left arm is not clear, and this lay evidence is directly 
contradicted by the medical evidence showing that the veteran 
has pain-free motion of the left arm.

The April 2003 statement from the veteran's private physician 
states that the veteran is under his care for joint pain, but 
does not specify the joint so this statement is of no 
probative value in terms of rating the service-connected 
disability.

Finally, the Board notes that the most recent VA examination 
disclosed no evidence of any left shoulder disability.  

In sum, the evidence shows that there is no abnormality of 
the veteran's clavicle, scapula, or humerus.  The presence of 
a rotator cuff tear has been ruled out.  On no occasion, has 
the shoulder dislocated.  In addition, the veteran has 
consistently demonstrated a full and painless range of motion 
of the left shoulder.  Although tenderness was noted on the 
separation examination and the initial VA examination, on 
neither occasion was the presence of any significant 
functional impairment noted.  Therefore, the Board must 
conclude that the disability is properly assigned a 
noncompensable evaluation under the schedular criteria. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no schedular basis for assigning a compensable 
disability evaluation for the veteran's left shoulder 
disability.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In addition, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  

V.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required hospitalization for this disability and that there 
are no manifestations of the disability that are not 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability is to a compensable degree.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable rating for left 
shoulder disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



